ORDER

PER CURIAM.
The Boeing Company (Boeing) appeals from an award of the Labor and Industrial Relations Commission of Missouri (Commission) which adopted the findings of fact and conclusions of law of the administrative law judge (ALJ) and affirmed the temporary award of future medical care and treatment to employee, Marsha Bryant (Bryant).
On appeal, Boeing contends the Commission erred by awarding benefits to Bryant because there is not sufficient evidence to warrant the award in that there was no medical testimony explaining or demonstrating a medical causal connection between Bryant’s low back pain and her work to support a finding of an identifiable work related accident or injury.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the award pursuant to Rule 84.16(b).